Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 1 of 35




        EXHIBIT B
7/15/2019            Case 4:19-cv-02551 tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=1901300
                                           Document 1-3 Filed on 07/15/19 in TXSD Page 2 of 35
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                     Location : Fort Bend Images Help

                                                                  REGISTER OF ACTIONS
                                                                     CASE NO. 19-DCV-263466

 Roy P. Labourdette, Jr vs State Farm Lloyds                                     §                                          Contract -
                                                                                                                Case Type:
                                                                                 §                                          Consumer/Commercial/Debt
                                                                                 §                              Date Filed: 06/13/2019
                                                                                 §                               Location: 268th District Court
                                                                                 §


                                                                          PARTY INFORMATION

                                                                                                                                 Attorneys
 Defendant or State Farm Lloyds                                                                                                  Maxwell Micah Kessler
 Respondent                                                                                                                       Retained
               Austin, TX 78701-3218
                                                                                                                                 713-781-2889(W)


 Plaintiff or     Labourdette, Roy P., Jr                                                                                        Aaron Bender
 Petitioner                                                                                                                       Retained
                                                                                                                                 713-655-1405(W)


                                                                     EVENTS & ORDERS OF THE COURT

            OTHER EVENTS AND HEARINGS
 06/13/2019 Docket Sheet
              Docket Sheet
 06/13/2019 Petition       Doc ID# 1
              Plaintiff's Original Petition
 06/13/2019 Case Information Sheet
              Civil Case Information Sheet
 06/13/2019 Request        Doc ID# 2
              Request for Process
 06/18/2019 Issuance        Doc ID# 3
              Citation by C/M Issued to State Farm lloyds
 06/18/2019 Citation by Certified Mail
              CMRRR# 9414 7266 9904 2140 9945 58
               State Farm Lloyds                                          Served                      06/21/2019
                                                                          Returned                    06/24/2019
 07/15/2019 Answer/Contest/Response/Waiver               Doc ID# 4
             Defendant's Original Answer


                                                                        FINANCIAL INFORMATION



                Defendant or Respondent State Farm Lloyds
                Total Financial Assessment                                                                                                                 2.00
                Total Payments and Credits                                                                                                                 2.00
                Balance Due as of 07/15/2019                                                                                                               0.00

 07/15/2019 Transaction Assessment                                                                                                                         2.00
 07/15/2019 E-filing                         Receipt # 2019-48895-DCLK                              State Farm Lloyds                                    (2.00)



                Plaintiff or Petitioner Labourdette, Roy P., Jr
                Total Financial Assessment                                                                                                               404.00
                Total Payments and Credits                                                                                                               404.00
                Balance Due as of 07/15/2019                                                                                                               0.00

 06/14/2019 Transaction Assessment                                                                                                                       404.00
 06/14/2019 E-filing                         Receipt # 2019-41579-DCLK                              Labourdette, Roy P.                                (404.00)




tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=1901300                                                                                      1/1
.........._        Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 3 of 35
                                                      THE.STATE.OF TEXAS
       SERVICE FEE COLLt:CTED
         By r1~,...,11,.,\,,.,·I w Li:: r1· i'\
                 i c::-r Q; 1·•. t"
                             "'.l.          '.,             CITATION
                                     .i...i

         TO:     STATE FARM LLOYDS
                 REGISTERED AGENT CORPORATION SERVICE COMPANY
                 211 EAST 7TH STREET SUITE 620
                 AUSTIN TX 78701-3218

         NOTICE:

         You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the
         clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty days after you were
         served this citation and PLAINTIFF'S ORIGINAL PETITION filed on JUNE 13, 2019, a default judgment may be
         taken against you.

         The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County sitting in
         Richmond, Texas. It bears cause number 19-DCV-263466 and is styled:

         ROY P. LABOURDETTE, JR VS STATE FARM LLOYDS

         The name and address of the attorney for PLAINTIFF is:

         AARON BENDER
         DALY & BLACK PC
         2211 NORFOLK ST SUITE 800
         HOUSTON TX 77098
         713-655-1405

         The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
         ORIGINAL PETITION accompanying this citation and made a part hereof.

         If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court, at
         Richmond, Texas, on this the 18th day of June, 2019.

                                                                  DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                                  FORT BEND COUNTY, TEXAS
                                                                  Physical Address:
                                                                  1422 Eugene Heimann Circle, Room 31004
                                                                  Richmond, Texas77469
                                                                  MaI·1·mg Add ress..                \,,, \\\i\\\llli/1;,,,
                                                                                                             c• n, ,.,'· /11
                                                                                                  ,\\ .,.; I J •.; t,1/'-I >• 1I/,
                                                                  3     J  k     S    t
                                                                  · ~1 ac son tree, oom R 101  .;f'\C,;.,':.,;.... :,..-: r/::~,
                                                                  R1ch~nd,Texas 77            f1           .:f···
                                                                                                               B~,                    ···<~2t.
                                                                               r~      ·              i ::2/           }.-\~c:_:>'l        ':<J)::::
                                                                               -   ~                  ::: O·     <.~·"" "';, 1              :<C ::.
                                                                  By: . .                             ~ j, ~    ~,~,;·?7{•Zt.,_            f j;J 'fj
                                                                      Deputy District ClerkVANESSA ~$q_,U_EZ j//               -~ /         1-...,   f
                                                                      Telephone: (281) 341-3754                  1'
                                                                                                        ~--?,i··..                  ... -~\.\~7
                                                                                                      'i ·<?- ..                  .~ ,~ "
                                                                                                                      i'/·N•.....
                                                                                                          .•;,.1,;,,, <I,:   ·p ~·c-..:·S·
                                                                                                                              v    ,J ,,,
                                                                                                                                           -~'
                                                                                                               If;•       Li        \,\\
                                                                                                                  111 1:11111111•,\\ '




                                                        SERVICE
            Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 4 of 35

19-DCV-263466                                                                                                  268th Judicial District Court
Roy P. Labourdette, Jr vs State Farm Lloyds

                                         CERTIFICATE OF DELIVERY BY CERTIFIED MAIL


          Came to hand on the _ _ _ _ _ _ _at                              o'clock and executed _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ __,on the - - - - - - - - - ~ b y delivering to the within named _ _ _ __
_ _ _ _ _ _ _ _ _ by registered or certified mail, with delivery - restricted to addressee only, return receipt
requested, a true copy of this citation together with the accompanying copy of the petition were attached thereto.

Fee ......... $8.00 Issuance + $80.00 Service = $88.00


CMRRR# 9414 7266 9904 2140 9945 58



                                                                          DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                                          FORT BEND COUNTY, TEXAS
                                                                          Physical Address: .
                                                                          1422 Eugene Heimann Circle, Room 31004
                                                                          Richmond, Texas 77469
                                                                          Mailing Address:
                                                                          301 Jackson Street, Room 101
                                                                          Richmond, Texas 77469



                                                                          By: _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                          Deputy District Clerk Vanessa Vasquez




COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain ·the following statement:           ·

"My name is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , my date of birth is
            (First, Middle, Last)

_ _ _ _ _ _ _ _ _ _ __ , and my address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                   (Street,- City, Zip)



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, State of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~

on the day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                          Declarant I Authorized Process Server


                                                                         _(~ 1f:_8. _expir~tion of certification)




Citation (By Certified Mail) issued to State Farm Lloyds on 6/18/2019.
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 5 of 35
                                                                                                                  Filed
                                                                                                   6/13/2019 3:06 PM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                               Autumn Dolnik
                                            19-DCV-263466
                                  CAUSE NO. _ _ _ __

 ROY P. LABOURDETTE, JR.,                            §        IN THE DISTRICT COURT OF
                                                     §
        Plaintiff,                                   §
                                                     §
 vs.                                                 §        FORT BEND COUNTY, TEXAS
                                                     §
 STATE FARM LLOYDS,                                  §     Fort Bend County - 268th Judicial District Court
                                                     §
        Defendant.                                   §        _ _ _ JUDICIAL DISTRICT
                                                     §

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Roy P. Labourdette, Jr. ("Mr. Labourdette"), Plaintiff herein, files this Original Petition

against Defendant State Farm Lloyds ("State Farm") and, in support of his causes of action, would

respectfully show the Court the following:

                                              I.
                                         THE PARTIES

       1.      Mr. Labourdette is a Texas resident who resides in Fort Bend County, Texas.

       2.      State Farm is an insurance company doing business in the State of Texas which

may be served through its registered agent for service of process in the State of Texas, Corporation

Service Company, via certified mail at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

                                              II.
                                          DISCOVERY

       3.      This case is intended to be governed by Discovery Level 2.




                                                 1
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 6 of 35




                                                III.
                                     CLAIM FOR RELIEF


       4.      The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney's fees.

                                           IV.
                                 JURISDICTION AND VENUE

       5.      This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court.

       6.      Venue is proper in Fort Bend County because all or a substantial part of the events

or omissions giving rise to the claim occurred in Fort Bend County. TEX. CIV. PRAC & REM CODE

§ 15.002(a)(l). In particular, the loss at issue occurred in Fort Bend County.

                                           V.
                                  FACTUAL BACKGROUND

       7.      Mr. Labourdette is a named insured under a property insurance policy issued by

State Farm.

       8.      On or about January 11, 2018 a storm hit the Katy, Texas area, damaging Mr.

Labourdette's house and other property. Mr. Labourdette subsequently filed a claim on his

insurance policy.

       9.      Defendant improperly denied and/or underpaid the claim.

        10.    The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

        11.    This unreasonable investigation led to the underpayment of Plaintiff's claim.




                                                 2
     Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 7 of 35




        12.   Moreover, State Farm performed an outcome-oriented investigation of Plaintiffs

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the

property.

                                            VI.
                                     CAUSES OF ACTION

        13.   Each of the foregoing paragraphs is incorporated by reference in the following:

A.      Breach of Contract

        14.    State Farm had a contract of insurance with Plaintiff. State Farm breached the terms

of that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.      Prompt Payment of Claims Statute

        15.   The failure of State Farm to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

        16.   Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

C.      Bad Faith

        17.   Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

        18.   Defendant violated Section 541.051 of the Texas Insurance Code by:

               (1)    making statements misrepresenting the terms and/or benefits of the policy.

        19.   Defendant violated Section 541.060 by:

               (1)    misrepresenting to Plaintiff a material fact or policy provision relating to

                      coverage at issue;




                                                  3
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 8 of 35




               (2)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

                      settlement of a claim with respect to which the insurer's liability had

                      become reasonably clear;

               (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer's

                      denial of a claim or offer of a compromise settlement of a claim;

               (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

               (5)    refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

       20.     Defendant violated Section 541.061 by:

               (1)    making an untrue statement of material fact;

               (2)    failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

               (3)    making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

               (4)    making a material misstatement of law; and

               (5)    failing to disclose a matter required by law to be disclosed.

       21.     Defendant's violations of Chapter 541 of the Texas Insurance Code enumerated

above caused dam.ages to Plaintiff in at least the amount of policy benefits wrongfully withheld.




                                                 4
       Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 9 of 35




          22.     Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 54 l.152(a)-

(b).

D.        Attorneys' Fees

          23.     Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

          24.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30 th day after the claim was presented.

          25.     Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                             VII.
                                    CONDITIONS PRECEDENT

          26.     All conditions precedent to Plaintiffs right to recover have been fully performed,

or have been waived by Defendant.

                                            VIII.
                                     DISCOVERY REQUESTS

          27.     Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(l).

          28.     You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.




                                                    5
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 10 of 35




                                              IX.
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Roy P. Labourdette, Jr. prays that, upon final

hearing of the case, he recover all damages from and against Defendant that may reasonably be

established by a preponderance of the evidence, and that Mr. Labourdette be awarded attorneys'

fees through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and

such other and further relief, general or special, at law or in equity, to which Mr. Labourdette may

show himself to be justly entitled.


                                              Respectfully submitted,

                                              DALY & BLACK, P.C.

                                              By:    Isl Aaron Bender
                                                     Aaron Bender
                                                     TBA No. 24101502
                                                     abender@dalyblack.com
                                                     Richard D. Daly
                                                     TBA No. 00796429
                                                     rdal y@dalyblack.com
                                                     ecfs@dalyblack.com
                                                     2211 Norfolk St., Suite 800
                                                     Houston, Texas 77098
                                                     713.655.1405-Telephone
                                                     713.655.1587-Fax

                                                     ATTORNEYS FOR PLAINTIFF
                                                     ROY P. LABOURDETTE, JR.




                                                 6
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 11 of 35




               PLAINTIFF'S FIRST SET OF INTERROGATORIES,
         REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

       COMES NOW Plaintiff in the above.:styled and numbered cause, and requests that

Defendant (1) answer the following discovery requests separately and fully in writing under oath

within 30 days of service (or within 50 days of service if the discovery was served prior to the date

an answer is due); (2) produce responsive documents to the undersigned counsel within the same

time period; and (3) serve its answers to these discovery requests within the same time period to

Plaintiff by and through his attorneys of record, Daly & Black, P .C, 2211 Norfolk St, Suite 800,

Houston, Texas 77098.

                                              Respectfully submitted,

                                              DALY & BLACK, P.C.

                                              By:     Isl Aaron Bender
                                                      Aaron Bender
                                                      TBA No. 24101502
                                                      abender@dalyblack.com
                                                      Richard D. Daly
                                                      TBA No. 00796429
                                                      rdaly@dalyblack.coni.
                                                      ecfs@dalyblack.com
                                                      2211 Norfolk St., Suite 800
                                                      Houston, Texas 77098
                                                      713.655.1405-Telephone
                                                      713.655.1587-Fax

                                                      ATTORNEYS FOR PLAINTIFF
                                                      ROY P. LABOURDETTE, JR.

                                 CERTIFICATE OF SERVICE

        I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
it was served with the citation.

                                                      Isl Aaron Bender
                                                      Aaron Bender
Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 12 of 35




                                    INSTRUCTIONS


 A.    These Responses call for your personal and present knowledge, as well as the present
       knowledge of your attorneys, investigators and other agents, and for information
       available to you and to them.

 B.    Pursuant to the applicable rules of civil procedure, produce all documents responsive
       to these Requests for Production as they are kept in the usual course of business or
       organized and labeled to correspond to the categories in the requests within the time
       period set forth above at Daly & Black, P.C.

 C.    If you claim that any document or information which is required to be identified or
       produced by you in any response is privileged, produce a privilege log according to the
       applicable rules of civil procedure.

       1.   Identify the document's title and general subject matter;
       2.   State its date;
       3.   Identify all persons who participated in its preparation;
       4.   Identify the persons for whom it was prepared or to whom it was sent;
       5.   State the nature of the privilege claimed; and
       6.   State in detail each and every fact upon which you base your claim for privilege.

 D.    If you claim that any part or portion of a document contains privileged information,
       redact only the part(s) or portion(s) of the document you claim to be privileged.

 E.    If you cannot answer a particular Interrogatory in full after exercising due diligence to
       secure the information to do so, please state so and answer to the extent possible,
       specifying and explaining your inability to answer the remainder and stating whatever
       information or knowledge you have concerning the unanswered portion.

 F.    You are also advised that you are under a duty to seasonably amend your responses if
       you obtain information on the basis of which:

       1. You know the response made was incorrect or incomplete when made; or
       2. You know the response, though correct and complete when made, is no longer true
          and complete, and the circumstances




                                             2
Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 13 of 35




                                     DEFINITIONS

 A.    "Defendant," "You," "Your(s)," refers to State Farm Lloyds, its agents,
       representatives, employees and any other entity or person acting on its behalf.

 B.    "Plaintiff" refers to the named Plaintiff in the above-captioned suit.

 C.    "The Property(ies)" refers to the property or properties located at the address(es)
       covered by the Policy.

 D.    "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
       lawsuit.

 E.    "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
       issue in this lawsuit, or in a prior claim, as the context may dictate.

 F.   "Date of Loss" refers to the date(s) of loss identified in Plaintiffs live
      petition/complaint or other written or oral notice, or otherwise assigned to the claim by
      the insurer.

 G.    "Handle" or "Handled" means investigating, adjusting, superv1smg, estimating,
       managing, settling, approving, supplying information or otherwise performing a task
       or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
       or clerical tasks.

 H.   "Lawsuit" refers to the above styled and captioned case.

 I.   "Communication" or "communications" shall mean and refer to the transmission or
      exchange of information, either orally or in writing, and includes without limitation
      any conversation, letter, handwritten notes, memorandum, inter or intraoffice
      correspondence, electronic mail, text messages, or any other electronic transmission,
      telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
      video recording, digital recording, discussion, or face-to-face communication.

 J.   The term "Document" shall mean all tangible things and data, however stored, as set
      forth in the applicable rules of civil procedure, including, but not limited to all original
      writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
      copies, correspondence, notes, letters, memoranda of. telephone conversations,
      telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
      conference reports, files, agreements, contracts, evaluations, analyses, records,
      photographs sketches, slides, tape recordings, microfiche, communications, printouts,
      reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
      loan documents, liens, books of accounting, books of operation, bank statements,
      cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
      listing agreements, real estate closing documents, studies, summaries, minutes, notes,
      agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,



                                             3
Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 14 of 35




          charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
          matter, sound reproductions, however recorded, whether still on tape or transcribed to
          writing, computer tapes, diskettes, disks, all other methods or means of storing data,
          and any other documents. In all cases where originals, prior drafts, identical copies, or
          nonidentical copies are not available; "document" also means genuine, true and correct
          photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
          "Document" also refers to any other material, including without limitation, any tape,
          computer program or electronic data storage facility in or on which any data or
          information has been written or printed or has been temporarily or permanently
          recorded by mechanical, photographic, magnetic, electronic or other means, and
          including any materials in or on which data or information has been recorded in a
          manner which renders in unintelligible without machine processing.

 K.       The term "referring" or "relating" shall mean showing, disclosing, averting to,
          comprising, evidencing, constituting or reviewing.

 L.       The singular and masculine form of any noun or pronoun includes the plural, the
          feminine, and the neuter.

 M.       The terms "identification," "identify," and "identity" when used in reference to:

      I. Natural Persons: Means to state his or her full name, residential address, present or
         last known business address and telephone number, and present or last known position
         and business affiliation with you;
      2. Corporate Entities: Means to state its full name and any other names under which it
         does business, its form or organization, its state of incorporation, its present or last
         known address, and the identity of the officers or other persons who own, operate, or
         control the entity;
      3. Documents: Means you must state the number of pages and nature of the document
         (e.g. letter or memorandum), its title, its date, the name or names of its authors and
         recipients, its present location and custodian, and if any such document was, but no
         longer is, in your possession or control, state what disposition was made of it, the date
         thereof, and the persons responsible for making the decision as to such disposition;
      4. Communication: Requires you, if any part of the communication was written, to
         identify the document or documents which refer to or evidence the communication and,
         to the extent that the communication was non-written, to identify each person
         participating in the communication and to state the date, manner, place, and substance
         of the communication; and
      5. Activity: Requires you to provide a description of each action, occurrence, transaction
         or conduct, the date it occurred, the location at which it occurred, and the identity of all
         persons involved.

N.       The term "Claim File" means the claim files and "field file(s)," whether kept in paper
         or electronic format, including but not limited to all documents, file jackets, file notes,
         claims diary or journal entries, log notes, handwritten notes, records of oral
         communications, communications, correspondence, photographs, diagrams, estimates,



                                                4
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 15 of 35




           reports, recommendations, invoices, memoranda and drafts of documents regarding the
           Claim.

   0.      The term "Underwriting File" means the entire file, including all documents and
           information used for underwriting purposes even if you did not rely on such documents
           or information in order to make a decision regarding insuring Plaintiffs Property.



                             NOTICE OF AUTHENTICATION

       You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                                5
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 16 of 35




                 INTERROGATORIES TO DEFENDANT STATE FARM

INTERROGATORY NO. 1:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:

INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiff's claim and provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       c.      description of their involvement with Plaintiff's Claim.

       ANSWER:

INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

       a.      the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
       b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

       ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:

INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

       ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

       ANSWER:


                                                 6
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 17 of 35




INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

        ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

        ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

        ANSWER:

INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO.11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

        ANSWER:




                                                      7
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 18 of 35




            REQUEST FOR PRODUCTION TO DEFENDANT STATE FARM

REQUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 2
If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce a certified copy of all policies you issued to
Plaintiff for the Property that were in effect during the handling of those claim(s).

       RESPONSE:

REQUEST FOR PRODUCTION NO. 3
Produce a copy of the declarations pages you issued for the Property in the three (3) years
preceding the Date of Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 4
Produce your complete Underwriting File for Plaintiffs policy of insurance with you.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 5
Produce the complete Claim File including all documents and communications regarding the
Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 6
Produce the Claim Files regarding the Claim of any third-party you hired and/or retained to
investigate, consult on, handle and/or adjust the Claim.

       RESPONSE:




                                                  8
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 19 of 35




REQUEST FOR PRODUCTION NO. 7
If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce the complete Claim File regarding those prior
claim(s).

       RESPONSE:

REQUEST FOR PRODUCTION NO. 8
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 9
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 10
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 11
Produce color copies of all visual reproductions of the Property taken either prior to, at the time
of, or after the Date of Loss (including diagrams, drawings, photographs, video records,
videotapes, or other information).

       RESPONSE:

REQUEST FOR PRODUCTION NO. 12
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiffs Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 13
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

       RESPONSE:



                                                  9
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 20 of 35




REQUEST FOR PRODUCTION NO. 14
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

       RESPONSE:


REQUEST FOR PRODUCTION NO. 15
The file from the office of Plaintiff's insurance agent concerning Plaintiffs Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 16
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiffs Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 17
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiff's Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 18
Produce all written and/or electronic communications you sent to, or received from, Plaintiffs
insurance agent related to the Claim, the Property, the Plaintiff or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 19
Produce all written and/or electronic communications you sent to, or received from, any local,
state, or governmental entity related to the Claim, the Property, the Plaintiff or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 20
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

       RESPONSE:




                                                 10
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 21 of 35




REQUEST FOR PRODUCTION NO. 21
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 22
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff's Claim
on your behalf that were in effect on the Date of Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 23
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiffs Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
claim, either pre or post-lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 24
Produce the "Pay sheet," "Payment Log," or list of payments made on Plaintiff's Claim, including
all indemnity, claim expenses and payments made to third-parties.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 25
Produce all billing statements, including billing detail, showing the amounts you paid or for which
you were billed by any independent adjusters or adjusting firms who inspected Plaintiff's Property
in connection with the Claim.

       RESPONSE:



REQUEST FOR PRODUCTION NO. 26
Produce all billing detail showing the amounts you paid or for which you were billed by any
engineer and/or engineering firm who inspected Plaintiff's Property in connection with the Claim,
whether pre or post-lawsuit.

       RESPONSE:




                                                 11
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 22 of 35




REQUEST FOR PRODUCTION NO. 27
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 28
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 29
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiffs Claim and/or any issue in Plaintiffs live petition

       RESPONSE:

REQUEST FOR PRODUCTION NO. 30
Pursuant to the applicable rules of evidence, produce all documents evidencing conviction of a
crime which you intend to use as evidence to impeach any party or witness.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 31
Produce all documents you identified, referred to, or relied upon m answering Plaintiffs
interrogatories.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 32
Produce all non-privileged documents you identified, referred to, or relied upon in developing,
answering and/or formulating your Answer and/or Affirmative Defenses to Plaintiffs live petition.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 33
Produce copies of all documents you intend to offer as evidence at the trial of this matter.

       RESPONSE:




                                                 12
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 23 of 35




REQUEST FOR PRODUCTION NO. 34
Produce copies of all documents relating to your declaration of the storm alleged to have caused
damage to Plaintiff's Property as a "catastrophe."

        RESPONSE:

REQUEST FOR PRODUCTION NO. 35
Produce copies of your engagement letter/fee agreement between you (or whatever entity or
person is paying your attorney's fee bills) and your attorneys in this matter.

        RESPONSE:

REQUEST FOR PRODUCTION NO. 36
Produce copies of your attorney's[ s'] fee bills in this matter.

        RESPONSE:

REQUEST FOR PRODUCTION NO. 37
If this claim involves reinsurance, produce copies of the policy or agreement pertaining to that
reinsurance.

        RESPONSE:

REQUEST FOR PRODUCTION NO. 38
If an attorney was involved in evaluating payment or coverage of Plaintiff's Claim pre-suit,
provide all documents relating to that evaluation or recommendation.

        RESPONSE:




                                                   13
   Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 24 of 35




              REQUEST FOR ADMISSIONS TO DEFENDANT STATE FARM

 REQUEST FOR ADMISSION NO. 1:
 Admit that on Date of Loss the Property sustained damages caused by a windstorm.

        RESPONSE:

 REQUEST FOR ADMISSION NO. 2:
 Admit that on Date of Loss the Property sustained damages caused by a hailstorm

        RESPONSE:

 REQUEST FOR ADMISSION NO. 3:
 Admit that as of the Date of Loss the Policy was in full force and effect.

        RESPONSE:

 REQUEST FOR ADMISSION NO. 4:
 Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

        RESPONSE:

  REQUEST FOR ADMISSION NO. 5:
· Admit that the Policy is a replacement cost value policy.

        RESPONSE:

 REQUEST FOR ADMISSION NO. 6:
 Admit that the Policy is an actual cash value policy.

        RESPONSE:

 REQUEST FOR ADMISSION NO. 7:
 Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
 for damage to the Property.

        RESPONSE:




                                                  14
 Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 25 of 35




REQUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiffs Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

       RESPONSE:

REQUEST FOR ADMISSION NO. 12:
Admit that Defendant's decision to deny or partially deny Plaintiffs Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 13:
Admit that Defendant's decision to deny or partially deny Plaintiffs Claim was made in whole
or in part on the timeliness of the Claim's submission.

       RESPONSE:




                                               15
  Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 26 of 35




REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

       RESPONSE:

REQUEST FOR ADMISSION NO.17:
Admit that you reinsured the risk under Plaintiffs Policy.

       RESPONSE:




                                                16
           Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 27 of 35




                                                            PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                                            •                01' THE RET!-)RN ADDRESS. !'OLD AT DOTTED LINE
                                            -----------------------                                                    -----
                                                               . CERTIFIED MAIL®
BEVERLEY·MCGREW WALKER
District Clerk
Fort Bend County, Texas
301 Jackson St., Room 101
Richmond, Texas 77469
                                                            1111                         1111111111111
Physical: 1422 Eugene Heimann Circle                         9414 7266 9904 2140 9945 58
          Richmond, Texas 77469
                                                                RETURN RECEIPT REQUESTED
OFFICIAL BUSINESS
Penalty for Private Use
                                                                                                                               OON ~                C



                                                                                                                                            !~) ~
                                                                                                                               01'0'1J -.('..""'-   (/)


                                                                                                                               ~~~
                                                       --                 -
                                           I111 1•11
                                                 111ll 111 111 Ill 1 1111 11 I,I1 111 11111 11111 1 1ll•I 1"11 1 11111 1
                                                       1


                                       ,   STATE FARM LLOYDS                                                                   ~ ~ t·..
                                                                                                                                   ~·~ ~-
                                           REGISTERED AGENT CORP SERVICE CO
                                           211 EAST 7TH STREET SUITE 620
                                           AUSTIN, TX 78701

                                                                                                                               tv   ©
                                                                                                                               ~o
                                                                                                                               (0       Q



                                                                                                                                                                    ..-
                                                                                                                                                          - ; _,.bi..._
                                                                                                            Filed
     Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 28 of 35                 7/15/2019 9:18 AM
                                                                                       Beverley McGrew Walker
                                                                                                   District Clerk
                                                                                       Fort Bend County, Texas
                                                                                          Donald Evans
                              CAUSE NO. 19-DCV-263466

ROY P. LABOURDETTE, JR.                      §                 IN THE DISTRICT COURT
  Plaintiff,                                 §
                                             §
v.                                           §             FORT BEND COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                268TH JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER



       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                         I.
                                   GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                           II.
                                        DEFENSES

       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.
   Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 29 of 35


      3.      Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits. The Policy specifically provides:

                FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

           a. We will pay the cost to repair or replace with similar construction and for
              the same use on the premises shown in the Declarations, the damaged
              part of the property covered under SECTION I - COVERAGES,
              COVERAGE A - DWELLING, except for wood fences, subject to the
              following:

              (1) until actual repair or replacement is completed, we will pay only the
                  actual cash value at the time of the loss of the damaged part of the
                  property, up to the applicable limit of liability shown in the
                  Declarations, not to exceed the cost to repair or replace the damaged
                  part of the property;

              (2) when the repair or replacement is actually completed, we will pay the
                  covered additional amount you actually and necessarily spend to
                  repair or replace the damaged part of the property, or an amount up to
                  the applicable limit of liability shown in the Declarations, whichever is
                  less;

              (3) to receive any additional payments on a replacement cost basis, you
                  must complete the actual repair or replacement of the damaged part
                  of the property within two years after the date of loss, and notify us
                  within 30 days after the work has been completed; and

              (4) we will not pay for increased costs resulting from enforcement of any
                  ordinance or law regulating the construction, repair or demolition of a
                  building or other structure, except as provided under Option OL -
                  Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with his insurance claim. As such, Plaintiff’s recovery in this case, if

any, is currently limited to the actual cash value of the covered property damage.


                                                                                              2
   Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 30 of 35


       4.      Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.      Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $5,686.00 deductible.

       6.      Failure to Comply with Policy Conditions. Plaintiff’s claims are barred,

in whole or in part, because Plaintiff failed to comply with the following Policy conditions:

                                   SECTION I – CONDITIONS
                                         * * * * *
       2. Your Duties After Loss. In case of a loss to which this insurance may apply,
          you shall see that the following duties are performed:

            a. give immediate notice to us or our agent. . .
                                        * * * * *
            d. as often as we reasonably require:
                                        * * * * *
               (1) exhibit the damaged property;

               (2) provide us with records and documents we request and permit us to
                   make copies…

Plaintiff reported his claim for storm damage to his property on July 19, 2018, over six

(6) months after the reported date of loss. Plaintiff did not report any damage to the

contents or to the interior of his property and Plaintiff did not allow State Farm to inspect

the interior of the property. However, Plaintiff did advise State Farm when he reported

the claim that he had a repair estimate for the damage to his dwelling. When Plaintiff

called State Farm to dispute its claim decision, State Farm asked Plaintiff to provide a

copy of his repair estimate to determine whether an additional inspection was needed.

However, Plaintiff never furnished a copy of the requested estimate, nor any other

indication that State Farm had missed storm-related damages and did not contact State

Farm again regarding this claim until over seven (7) months later. Plaintiff’s delayed

                                                                                            3
    Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 31 of 35


reporting prejudiced State Farm’s ability to determine the damages caused by the

reported weather event, as opposed to other causes, and subjected the property to risk

of further damage, particularly if Plaintiff’s allegations are correct that a storm caused

damage to Plaintiff’s roof (which State Farm disputes). To the extent Plaintiff now claims

damage to the interior of the property or to its contents, Plaintiff also prejudiced State

Farm’s ability to inspect this damage by never exhibiting the damage to State Farm.

          7.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by normal wear and tear. The

policy at issue provides that wear and tear does not fall under the coverage of the

policy:

                                 SECTION I – LOSSES NOT INSURED
          1. We do not insure for any loss to the property described in Coverage A which
             consists of, or is directly and immediately caused by, one or more of the perils
             listed in items a. through n. below, regardless of whether the loss occurs
             suddenly or gradually, involves isolated or widespread damage, arises from
             natural or external forces, or occurs as a result of any combination of these:
                                             * * * * *
               g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
                  mechanical breakdown . . .

Most of the damages Plaintiff is claiming to his roof, and to the exterior of the property

occurred over time through wear, tear and deterioration. These conditions are not

insured under the policy at issue.

          8.      Defective Design and Workmanship. Plaintiffs’ claims are barred, in

whole or in part, because the damages and losses alleged in Plaintiffs’ Original Petition,

none being admitted, were proximately caused in whole or in part by defective design

and workmanship. The policy at issue provides that these conditions do not fall under

the coverage of the policy:
                                                                                                    4
    Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 32 of 35


                              SECTION I – LOSSES NOT INSURED
       3. We do not insure under any coverage for any loss consisting of one or more of
          the items below. Further, we do not insure for loss described in paragraphs 1.
          and 2. immediately above regardless of whether one or more of the following:
          (a) directly or indirectly cause, contribute to or aggravate the loss; or (b) occur
          before, at the same time, or after the loss or any other cause of the loss:
                                          * * * * *
             b. defect, weakness, inadequacy, fault or unsoundness in:

              (1) planning, zoning, development, surveying, siting;
              (2) design, specifications, workmanship, construction, grading, compaction;
              (3) materials used in construction or repair; or
              (4) maintenance;

              of any property (including land, structures, or improvements of any kind)
              whether on or off the residence premises . . .

Part of the damages Plaintiff is claiming to their roof and to the exterior of the property

were caused by defective roof flashing at the breezeway attached to the dwelling. This

condition is not insured under the policy at issue.

       9.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       10.      Cap on Punitive Damages. Tex. Civ. Prac. and Rem. Code §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendants’ due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas Constitution.




                                                                                                5
   Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 33 of 35


                                         PRAYER

       Defendant State Farm Lloyds prays that Plaintiff take nothing by his claims, and

that State Farm recover its costs, fees, and expenses, and such other further relief to

which State Farm may show itself to be justly entitled to, in law and in equity.

                                                 Respectfully submitted,

                                                 NISTICO, CROUCH & KESSLER, P.C.

                                                 By:    /s/ M. Micah Kessler
                                                        M. Micah Kessler
                                                        State Bar No. 00796878
                                                        Avniel J. Adler
                                                        State Bar No. 24071933
                                                 1900 West Loop South, Suite 800
                                                 Houston, Texas 77027
                                                 Telephone: (713) 781-2889
                                                 Telecopier: (713) 781-7222
                                                 Email: mkessler@nck-law.com
                                                 Email: aadler@nck-law.com

                                                 COUNSEL FOR DEFENDANT




                              CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on July 15, 2018, in the manner(s) prescribed below:

       Aaron Bender
       Richard Daly
       Daly & Black, P.C.
       2211 Norfolk St., Suite 800
       Houston, Texas 77098
       VIA EFILE

                                                           /s/ Avniel Adler
                                                           Avniel Adler




                                                                                       6
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 34 of 35


 Print this page

 Case # 19-DCV-263466 - Roy P. Labourdette, Jr vs State Farm
 Lloyds (Williams, O'Neil)
 Case Information
 Location                       Fort Bend County - 268th Judicial District Court
 Date Filed                     7/15/2019 9:18 AM
 Case Number                    19-DCV-263466
 Case Description               Roy P. Labourdette, Jr vs State Farm Lloyds
 Assigned to Judge              Williams, O'Neil
 Attorney                       M Kessler
 Firm Name                      Nistico Crouch & Kessler PC
 Filed By                       Tyffeni Nguyen
 Filer Type                     Not Applicable
 Fees
 Convenience Fee                $0.06
 Total Court Case Fees          $0.00
 Total Court Party Fees         $0.00
 Total Court Filing Fees        $0.00
 Total Court Service Fees       $2.00
 Total Filing & Service Fees    $0.00
 Total Provider Service Fees    $0.00
 Total Provider Tax Fees        $0.00
 Total Taxes (for non-court
                                $0.00
 fees)
 Grand Total                    $2.06
 Payment
 Account Name                   AMEX 6004
 Transaction Amount             $2.06
 Transaction Response
 Transaction ID                 52517011
 Order #                        035110291-0

 Answer/Response
 Filing Type                                      EFileAndServe
 Filing Code                                      Answer/Response
 Filing Description                               Defendant's Original Answer
 Reference Number                                 Labourdette, Roy
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=3b1363d1-55fd-478b-b35f-...   7/15/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-02551 Document 1-3 Filed on 07/15/19 in TXSD Page 35 of 35


 Status                                           Submitting
 Fees
 Court Fee                                        $0.00
 Service Fee                                      $0.00
 Documents
 Lead Document                  20190715 - Labourdette, Roy - D OA.pdf                [Original]


 eService Details
                                                                                  Date/Time
 Name/Email              Firm               Service Method     Status    Served
                                                                                  Opened
 Richard D. Daly       Daly & Black,                           Not
                                            EServe                      No        Not Opened
 ecfs@dalyblack.com    P.C.                                    Sent
 Aaron K. Bender                                               Not
                       Daly & Black         EServe                      No        Not Opened
 abender@dalyblack.com                                         Sent
 Kristen Hidalgo-
 Monroy                Daly & Black,                           Not
                                            EServe                      No        Not Opened
 khidalgo-             P.C.                                    Sent
 monroy@dalyblack.com
 Avniel Adler                                                  Not
                       NCK, PC              EServe                      No        Not Opened
 aadler@nck-law.com                                            Sent
 M. Micah Kessler      Nistico Crouch &                        Not
                                            EServe                      No        Not Opened
 mkessler@nck-law.com Kessler, PC                              Sent
 Tyffeni Nguyen        Nistico, Crouch &                       Not
                                            EServe                      No        Not Opened
 tnguyen@nck-law.com Kessler                                   Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=3b1363d1-55fd-478b-b35f-...   7/15/2019
